Citation Nr: 0822769	
Decision Date: 07/08/08    Archive Date: 07/17/08

DOCKET NO.  06-20 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an effective date earlier than December 8, 
1999, for the award of service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to an effective date earlier than December 8, 
1999, for the award of a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1942 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Providence, Rhode Island.  Subsequently, the claims 
file was transferred to the RO in Boston, Massachusetts.

The Board notes that the veteran was found not competent to 
handle disbursement of VA funds, effective March 1, 2001.  
Subsequently his spouse was appointed his fiduciary.

An October 2007 Report of Contact in the claims folder 
indicates that the veteran cancelled any pending request for 
a Board hearing.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  The veteran's original claim for service connection for 
PTSD was received by VA on March 13, 2000.  VA rating action 
in October 2000 established service connection for PTSD, 
effective March 13, 2000.  VA rating action in November 2004, 
based on clear and unmistakable error, found the grant of 
service connection for PTSD was effective from December 8, 
1999, the date of an informal claim.  There is no evidence of 
any earlier unadjudicated formal or informal claims for 
service connection for PTSD.

3.  The veteran's formal claim for TDIU was submitted on 
February 19, 1999.  At that time, the veteran's service-
connected disabilities did not meet the schedular criteria 
for a TDIU.  The veteran's service-connected disabilities at 
that time included: multiple scars and residuals of shrapnel 
wounds in the left thigh, with atrophy (30 percent); shell 
fragment wound, right shoulder (dominant) (30 percent); scars 
and residuals of shell fragment wound of the left knee (20 
percent); scar and residual shell fragment wound of the right 
thigh (10 percent); scar and residual shell fragment wound of 
the right chest (10 percent); scar and tender back with 
retained foreign body (10 percent); and scar, right leg, 
asymptomatic (0 percent).

4.  The record does not contain medical evidence showing that 
the veteran was unemployable due to his service-connected 
disabilities at any time prior to December 8, 1999.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than December 
8, 1999 for service connection for PTSD have not been met.  
38 U.S.C.A. § 5110 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.155, 3.157, 3.400 (2007).

2.  The criteria for an effective date earlier than December 
8, 1999 for a TDIU have not been met.  38 U.S.C.A. § 5110 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.155, 3.157, 3.400 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and interpreted by the United States Court of 
Appeals for Veterans Claims (the Court).  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 20 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006)).  

In this case, a VCAA-compliant notice letter pertaining to 
the earlier effective date issue for either claim was not 
provided to the veteran.  However, the Court has held that a 
veteran claiming entitlement to an earlier effective date is 
not prejudiced by failure to provide a VCAA notice if, based 
on the facts of the case, entitlement to an earlier effective 
date is not shown as a matter of law.  See Nelson v. 
Principi, 18 Vet. App. 407, 410 (2004) (per curium).  
Moreover, where, as here, there is no dispute as to the 
facts, and the law is dispositive, failure to provide 
adequate VCAA notice is harmless.  Mason v. Principi, 16 Vet. 
App. 129; see also Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  See also Goodwin v. Peake, No. 05-0876, (U.S. Vet. 
App. May 19, 2008) (reiterating that, once a claim for 
service connection has been granted, VA has no section 
5103(a) notice obligations as to downstream issues, i.e., 
initial ratings and effective dates).  

Laws and Regulations

VA law provides that the effective date for an award of 
disability compensation based on an original claim for direct 
service connection, if the claim is received within one year 
after separation from service, shall be the day following 
separation from active service or the date entitlement arose; 
otherwise, and for reopened claims, it shall be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 
2007); 38 C.F.R. § 3.400(b)(2)(i), (r) (2007).  

VA regulations also provide that the terms claim and 
application mean a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. 
§ 3.1(p) (2007).  Generally, the date of receipt of a claim 
is the date on which a claim, information, or evidence is 
received by VA.  38 C.F.R. § 3.1(r).

Any communication or action, indicating an intent to apply 
for one or more benefits under laws administered by the VA 
from a claimant may be considered an informal claim.  Such an 
informal claim must identify the benefits sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, the RO will forward an application form to the 
claimant for execution.  If the RO receives a complete 
application from the claimant within one year from the date 
it was sent, the RO will consider it filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155 (2007).

A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or VA issue, if the report relates 
to a disability which may establish entitlement.  38 C.F.R. 
§ 3.157.  Once a formal claim for compensation has been 
allowed, receipt of a report of examination by VA, or 
evidence from a private physician, will be accepted as an 
informal claim for benefits.  In the case of examination by 
VA, the date of examination will be accepted as the date of 
receipt of a claim.  The provisions of the preceding sentence 
apply only when such reports relate to examination or 
treatment of a disability for which service connection has 
previously been established, or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination.  In the case of evidence from a private 
physician, the date of receipt of such evidence by VA will be 
accepted as the date of the claim.  Id.

The effective date of an evaluation and award of compensation 
for an increased rating claim is the date of receipt of the 
claim or the date entitlement arose, whichever is the later. 
38 C.F.R. § 3.400.  An earlier effective date may be assigned 
when it is factually ascertainable that an increase in 
disability occurred and the claim for increase was received 
within one year from that date, but otherwise the date of 
receipt of the claim.  38 C.F.R. § 3.400(o)(2).

The Court has held that a TDIU claim was, in essence, an 
application for an increased rating.  See Wood v. Derwinski, 
1 Vet. App. 367, 369 (1991); see also Isenbart v. Brown, 7 
Vet. App. 537 (1995).  The Court has also held that a TDIU 
was merely an alternate way to obtain a total disability 
rating without being rated 100 percent disabled under VA's 
Schedule for Rating Disabilities.  See Norris v. West, 12 
Vet. App. 413, 420-421 (1999); see also Roberson v. Principi, 
251 F.3d 1378 (2001).  The Court further held that a TDIU 
claim was reasonably raised when a claimant, whose schedular 
rating met the minimum criteria under 38 C.F.R. § 4.16(a), 
requested entitlement to an increased rating and when there 
was evidence of current service-connected unemployability in 
the claimant's claims file or in records under VA control.  
Norris, 12 Vet. App. at 421.

VA law provides that a total rating for compensation may be 
assigned where the schedular rating is less than total when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. § 4.16(a) (2007).  

It is provided further that the existence or degree of 
nonservice-connected disabilities or previous unemployability 
status will be disregarded where the required percentages for 
the service-connected disability or disabilities are met and 
in the judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  Marginal 
employment shall not be considered substantially gainful 
employment.  Id. 

A total rating for compensation purposes based on 
unemployability will be granted when the evidence shows that 
the veteran, by reason of his service-connected disabilities, 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341 (2007).

Factual Background and Analysis

The Board has carefully reviewed all of the evidence of 
record, but finds that the assignment of an effective date 
earlier than December 8, 1999 is not warranted for both the 
grant of service connection for PTSD and the award of the 
veteran's TDIU benefits.

In this case, a review of the record shows that the veteran 
filed a TDIU claim dated February 19, 1999.  In his formal 
application, the veteran indicated that he last worked as a 
tool and die maker in 1987.  He indicated that his service 
connected disabilities were not the reason that he stopped 
working.  The veteran's service-connected disabilities at the 
time of his claim included: multiple scars and residuals of 
shrapnel wounds in the left thigh, with atrophy (30 percent); 
shell fragment wound, right shoulder (dominant) (30 percent); 
scars and residuals of shell fragment wound of the left knee 
(20 percent); scar and residual shell fragment wound of the 
right thigh (10 percent); scar and residual shell fragment 
wound of the right chest (10 percent); scar and tender back 
with retained foreign body (10 percent); and scar, right leg, 
asymptomatic (0 percent).  The combined service-connected 
disability rating was 80 percent.

On December 8, 1999, the veteran was seen at a VA facility 
for a geriatric evaluation.  A mental examination disclosed 
symptoms of PTSD and he was referred to the psychiatry clinic 
for PTSD evaluation.

In a February 2000 rating action, the RO denied the TDIU 
claim.  In the letter notifying the veteran of the RO's 
decision, he was advised to file a formal claim for service 
connection for PTSD as soon as possible and warned that if VA 
did not receive such a claim within one year it would not be 
able to pay for any period of time prior to the date of its 
receipt.

Received on March 13, 2000, was the veteran's formal claim 
for service connection for PTSD.  In an October 2000 rating 
decision, the RO in Providence granted the veteran service 
connection for PTSD and awarded a 30 percent rating, 
effective March 13, 2000.  In this same decision, the RO 
denied the veteran's inferred TDIU claim.  The veteran filed 
a notice of disagreement with the assigned rating for PTSD 
and with the denial of TDIU benefits.  In November 2000, the 
RO continued the veteran's 30 percent rating for PTSD and 
continued the denial of his claim for TDIU benefits.  The 
veteran continued his appeal by filing a substantive appeal 
in November 2000.

After the submission of additional evidence, the RO, in 
February 2002, increased the veteran's service-connected PTSD 
disability rating from 30 percent to 50 percent, effective 
March 13, 2000, and awarded TDIU benefits, also effective 
March 13, 2000.  

The veteran had a combined service-connected disability 
rating of 100 percent beginning March 28, 2001 and 
thereafter.

In correspondence received in July 2004, the veteran 
requested an earlier effective date for the TDIU claim.  The 
RO interpreted this correspondence as an untimely NOD to the 
February 2002 rating decision and as a claim for earlier 
effective dates for both the grants of service connection for 
PTSD and the veteran's TDIU claim based on clear and 
unmistakable error, including the failure of an earlier 
service representative to file a timely appeal of the 
February 2002 rating decision.  (The claims file contains a 
photocopy of a certified mail receipt which showed that the 
veteran's appeal of the February 2002 rating decision had 
been mailed to his service representative in August 2002.  In 
the wake of a congressional inquiry, the former service 
representative filed the original August 2002 NOD in July 
2004 after discovering the document in its files.) 

In a November 2004 rating decision, the RO in Providence 
found clear and unmistakable error in the October 2000 rating 
decision which granted service connection for PTSD from March 
13, 2000.  The RO found that a VA outpatient treatment record 
dated December 8, 1999 showed that the veteran then had 
symptoms of PTSD and determined that this constituted a 
pending informal claim.  The RO, therefore, found that the 
veteran was entitled to an earlier effective date of December 
8, 1999 for both the grant of service connection for PTSD and 
for TDIU benefits.  

The veteran now contends that he is entitled to an effective 
date earlier than December 8, 1999 for his service-connected 
PTSD.  It is not clear from the record precisely what 
effective date the veteran believes to be appropriate.  As 
noted above, the veteran filed his formal claim for service 
connection for PTSD on March 13, 2000.  Under the regulations 
cited above, the date of receipt of a claim or the date 
entitlement arose, whichever is later, is the effective date 
of a grant of service connection, unless the veteran files a 
claim for service connection within a year of discharge from 
service.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(b)(2)(i), (r).  Here, the veteran was discharged from 
service in November 1945 and first filed his claim for 
service connection for PTSD on March 13, 2000. 

Though the October 2000 rating decision granted service 
connection for PTSD, effective March 13, 2000, the RO's 
November 2004 rating decision found clear and unmistakable 
error with the March 13, 2000 date.  The RO found that a 
review of the medical evidence in the claims file dated 
within 12 months of the filing of the veteran's formal claim 
for service connection for PTSD, or between March 1999 and 
March 2000, disclosed a December 8, 1999 VA medical record 
which reported that the veteran had symptoms consistent with 
PTSD after an examination.  See 38 C.F.R. §§ 3.155, 3.157.  

The Board finds that this December 8, 1999 record may be 
construed as an informal claim.  It is found within the 
claims file and is dated within 12 months of the receipt of 
the veteran's formal claim for service connection for PTSD.  
The Board also notes that the veteran filed his formal claim 
for service connection for PTSD in March 2000 after receiving 
the February 2000 letter in which the RO asked the veteran to 
file a formal claim if he wished to pursue a claim for 
service connection for PTSD.  The Board also finds that no 
effective date earlier than December 8, 1999 for the grant of 
service connection for PTSD is warranted in this case as 
there is no evidence of any earlier unadjudicated formal or 
informal claim for service connection for PTSD.

According to the veteran's August 2002 brief (submitted in 
July 2004), the veteran also contends that he is entitled to 
an effective date of June 22, 1997 for his TDIU claim.  The 
veteran contends that he filed an informal claim for TDIU 
with his then service representative's filing of a memorandum 
dated June 22, 1998, and that VA may go back to June 22, 1997 
to award an earlier effective date for TDIU if there is a 
showing in the record that the veteran was unemployable by 
virtue of service connected disability. 

However, the four-paragraph June 1998 memorandum from the 
former service representative does not include any formal or 
inferred claim for a TDIU, but only the following boilerplate 
summary:  "Please let the record reflect the veteran is 
seeking the maximum benefits allowable under the laws 
governing the Department of Veterans Affairs for the claim 
currently before the agency."  

As noted above, there was no claim for TDIU benefits before 
VA in June 1998.  Also as noted above, the veteran first 
filed his claim for TDIU benefits on February 19, 1999.  
However, VA may not set February 19, 1999 as an earlier 
effective date for the award of TDIU benefits because the 
veteran did not meet any of the standards for a viable TDIU 
claim at that time.  From February 19, 1999 until December 8, 
1999, the veteran did not meet the schedular criteria for an 
award of TDIU benefits.  Though he had a combined service-
connected disability rating of 80 percent, no individual 
service-connected disability exceeded either 40 percent or 60 
percent and he did not meet the schedular criteria for TDIU 
benefits as outlined above.  In addition, there was no 
evidence that the veteran's unemployability was due to any 
service-connected disability.  In fact, evidence in the 
record, including his February 1999 VA Form 21-8940, ascribed 
the veteran's unemployability to his heart condition, which 
was then not service-connected.  Further, a December 2000 VA 
examiner found that the veteran was not unemployable due to 
his then service-connected disabilities.  

The Board also notes that the veteran was subsequently 
service-connected for coronary artery disease and awarded a 
60 percent rating, effective March 28, 2001.  

The veteran did not meet the schedular criteria for TDIU 
benefits until December 8, 1999 (when the grant of service 
connection for PTSD with an award of a 50 percent rating was 
effective).  Moreover, there was no earlier claim for TDIU.  
Inasmuch as the TDIU claim derives from the award of a 50 
percent rating for PTSD and, in the absence of support for a 
50 percent rating for PTSD earlier than December 8, 1999, 
there is no basis for an earlier effective date for this TDIU 
claim.  Therefore, an effective date earlier than December 8, 
1999 for the award of TDIU benefits is not warranted.

In summary, pursuant to 38 C.F.R. § 3.400, the effective date 
for the grants of service connection for PTSD and for the 
award of TDIU benefits could not legally be earlier than 
December 8, 1999.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law is dispositive of the claim, it should 
be denied because of lack of legal entitlement under the 
law).


ORDER

Entitlement to an effective date earlier than December 8, 
1999 for service connection for PTSD is denied.

Entitlement to an effective date earlier than December 8, 
1999 for TDIU is denied.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


